          Case 1:18-cr-00881-JLC Document 20 Filed 09/16/20 Page 1 or L
           Case 1:18-cr-00881-JLC Document 21 Filed 09/17/20 Page 1 of 1

                          BARKET
                          BARKET EPSTEIN KEARON ALDEA & LOTURCO, LLP
                                                                       I
  666 OLD COUNTRY ROAD, SUITE 700                                           ADDITIONAL OFFICES:
    GARDEN CITY, NEW YORK I I 530                                  EMPIRE STATE BUILDING, NY, NEW YORK
516.745.1500 •    !Fl 516.745.1245                                         HUNTINGTON, NEW YORK
       WWW.BARKETEPSTEIN.COM                                         ALL MAIL TO GARDEN CITY ADDRESS




via ELECTRONIC FILING
Honorable James L. Cott
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                Re:      United States v. John Boeren
                         Docket No.: 18 Cr. 881 (JLC)

Dear Judge Cott:

         We write to seek an Order from the Court directing the United States Department of
Probation ("Probation") to release our client John Boeren's passport. As set forth in the attached
letter from Probation dated, April 27, 2020 Mr. Boeren has been released from supervised release,
which began on April 25, 2019 and ended, after successful completion, on April 24, 2020.
Probation Official, Vincent Danielo, (copied on this letter-application, via email), has advised Mr.
Boeren that an Order from this Court is required before Mr. Boeren' s passport can be released to
him. We are therefore seeking such an order.

        Thank you very much for your consideration of this matter.

                                                     Respectfully submitted,


                                                            Isl Kevin Kearon
                                                     Kevin T. Kearon, Esq.


Th United States Department of Probation is hereby Ordered to release John Boeren's passport as
Defendant has been discharged from supervision as of April 24, 2020.
